          Case 2:17-cv-02132-RBS Document 57 Filed 03/19/20 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 XIAOXING XI, et al.,

                        Plaintiffs,

          v.                                              Civil Action No. 17-2132

 FBI SPECIAL AGENT ANDREW
 HAUGEN, et al.,

                         Defendants.


               REPLY IN SUPPORT OF DEFENDANTS’ MOTION TO STRIKE

       In their opening motion, Defendants William P. Barr, Christopher A. Wray, and Paul M.

Nakasone (together, “the Government”), and Special Agent Andrew Haugen, made three

overarching points that demonstrate that Plaintiffs’ third “Notice of Supplemental Authority”

should be struck. First, the “Notice” did not include supplemental authority and instead merely

noted events—specifically, the publication of an Inspector General Report and a related court

order—that occurred after Plaintiffs filed their second amended complaint. Moreover, the “Notice”

asked the Court to effectively incorporate into the allegations in the second amended complaint

various factual findings of the Inspector General. It therefore was an attempt to improperly amend

or supplement their complaint. Second, even if taken as true, the findings in the document Plaintiffs

referred to in their “Notice”—a recent DOJ Inspector General Report regarding FISA applications

related to Carter Page— would not render plausible Plaintiffs’ claims against the Defendants. And

third, if anything, the Inspector General Report, which referred to an upcoming audit of FISA

applications, buttressed Special Agent Haugen’s special factors defense. See generally ECF No.

53.
          Case 2:17-cv-02132-RBS Document 57 Filed 03/19/20 Page 2 of 6




        Plaintiffs’ opposition fails adequately to address any of these points. Plaintiffs do not

explain how their “Notice” is anything other than an attempt to amend or supplement their

complaint. Instead, they misconstrue Third Circuit precedent and cite inapposite case law. In

Southern Cross Overseas Agencies, Inc. v. Wah Kwong Shipping Group Ltd., 181 F.3d 410 (3d

Cir. 1999), the court took judicial notice of the contents of a court opinion in a prior case referred

to in the complaint in rejecting the plaintiffs’ argument that they were entitled to tolling of the

statute of limitations for their fraud claim. Id. at 427. As the Third Circuit explained, whether or

not the judge’s interpretation of the evidence in the prior case was correct, id. at 428, the

publication of that opinion would have given plaintiffs “notice of the facts that should have led

them to inquire into the alleged fraud,” id. at 413. See id. at 428. Here, the report at issue was

published long after the events alleged in the second amended complaint, and Plaintiffs are not

making a tolling argument that some party had notice of a potential claim based on the findings in

the report. Rather, Plaintiffs are asking the Court to effectively accept the report’s findings as true,

and evaluate Plaintiffs’ allegations in light of the substance of those findings.

        The other two cases Plaintiffs cite also are readily distinguishable. In Oxford Asset

Management v. Jaharis, the court addressed a motion to dismiss a securities action. The plaintiffs

alleged that a company made material misrepresentations “concerning the safety, efficacy,

tolerability and sales volume” of a particular drug. 297 F.3d 1182, 1187 (11th Cir. 2002). Among

other things, the trial court had concluded that the plaintiffs’ claim that the company

misrepresented the drug’s efficacy in its prospectus was merely a bald accusation. Neither of the

two studies the plaintiffs cited in their complaint was inconsistent with the 22% to 32% efficacy

range noted in the prospectus, which cited four studies in total. Id. at 1192-93. The court further

noted that a study cited in the prescription drug package insert—which was a matter of public



                                                   2
          Case 2:17-cv-02132-RBS Document 57 Filed 03/19/20 Page 3 of 6




record—indicated that the drug had an efficacy rate of 32%, consistent with the high end of the

range in the prospectus, and “specifically stated that it was not accepting the facts asserted in the

insert as true.” Id. at 1193. The court of appeals found no error because the district court appeared

to have referred to the insert only “to show the bare existence of a clinical study which stated [that

the drug had 32% efficacy].” Id. (emphasis added). That is very different from Plaintiffs’ request

here, which asks this Court to assume the plausibility of alleged wrongdoing on the part of the

Defendants because of a later-issued report regarding a separate investigation by different

individuals in an unrelated matter.

        Finally, in Posner v. Coral Resorts LLC, the court took judicial notice of a U.S. Postal

Service Inspector General’s report regarding nationwide delays in mail delivery, not as part of its

evaluation of the plausibility of the substantive allegations supporting the plaintiff’s claim on a

Rule 12(b)(6) motion, but rather in the course of evaluating the credibility of statements the

plaintiff offered in a declaration submitted to support her request for equitable tolling of the time

limit for filing her Age Discrimination in Employment Act claim. See No. 9:16-cv-03231, 2018

WL 1187565, at *3 (D.S.C. Mar. 6, 2018). The court did not rely on the report to determine

whether allegations in the complaint were plausible, but rather to evaluate the defendant’s

argument that the plaintiff’s sworn declaration “strain[ed] credulity.” Id. The court’s ultimate

evidentiary finding rested on the plaintiff’s sworn declaration, not the facts in the judicially noticed

report. See id.

        In sum, none of the cases cited by Plaintiffs supports their contention that Inspector General

findings regarding FISA applications related to a different individual in another matter render

plausible Plaintiffs’ conclusory allegations that Special Agent Haugen made knowing

misstatements in a FISA application here.



                                                   3
          Case 2:17-cv-02132-RBS Document 57 Filed 03/19/20 Page 4 of 6




       Lastly, as Defendants explained in their motion to strike, the Inspector General Report

supports Special Agent Haugen’s special factors defense. Plaintiffs’ response misses the mark.

Defendants did not assert that Plaintiff Xi’s Bivens claims against Special Agent Haugen include

a claim for unlawful surveillance under FISA, nor is Special Agent Haugen’s motion to dismiss

based on such a claim. Rather, as Special Agent Haugen explained in his opening motion to dismiss

and his reply, adjudication of the Bivens claims Xi pled in his second amended complaint

(particularly Counts I and III) will “invariably lead to litigation” over classified information, to the

extent any such information exists. ECF No. 35 at 16; see also ECF No. 46 at 10. In this context,

the Inspector General’s proposed audit is a preferable response to FISA abuse claims. The

judicially implied damages remedy Plaintiff Xi seeks is not. Cf. Hernandez v. Mesa, 140 S. Ct.

735, 750 n.12 (2020) (“Indeed, in Abbasi we explained that existence of alternative remedies was

merely a further reason not to create Bivens liability.”).

                                          CONCLUSION

       For these reasons and those explained in Defendants’ opening motion to strike, this Court

should grant their motion and strike Plaintiffs’ “Notice of Supplemental Authority.”




                                                   4
        Case 2:17-cv-02132-RBS Document 57 Filed 03/19/20 Page 5 of 6




Dated: March 19, 2020              Respectfully submitted,

                                   JOSEPH H. HUNT
                                   Assistant Attorney General
                                   Civil Division

                                   ANTHONY J. COPPOLINO
                                   Deputy Director
                                   Civil Division, Federal Programs Branch

                                     /s/ Elizabeth Tulis
                                   ELIZABETH TULIS
                                   (NY Bar, under LCvR 83.5(e))
                                   Trial Attorney
                                   United States Department of Justice
                                   Civil Division, Federal Programs Branch
                                   1100 L Street, NW
                                   Washington, D.C. 20005
                                   (202) 514-9237 (phone)
                                   (202) 616-8470 (fax)
                                   E-mail: elizabeth.tulis@usdoj.gov

                                   Attorneys for Defendants William P. Barr,
                                   Christopher A. Wray, and Gen. Paul M. Nakasone

                                   C. SALVATORE D’ALESSIO, Jr.
                                   Acting Director, Torts Branch

                                   RICHARD MONTAGUE
                                   Senior Trial Counsel

                                     /s/ Paul E. Werner
                                   PAUL E. WERNER
                                   (Md. Bar, under LCvR 83.5(e))
                                   Senior Trial Attorney
                                   United States Department of Justice
                                   Torts Branch, Civil Division
                                   P.O. Box 7146
                                   Washington, D.C. 20044
                                   (202) 616-4152 (phone)
                                   (202) 616-4314 (fax)
                                   E-mail: Paul.Werner@usdoj.gov

                                   Attorneys for Special Agent Haugen




                                      5
          Case 2:17-cv-02132-RBS Document 57 Filed 03/19/20 Page 6 of 6




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on March 19, 2020, I will electronically file the foregoing with

the Clerk of Court using the CM/ECF system, which will send a notification of electronic filing to

the parties.


                                             /s/ Paul E. Werner
                                             PAUL E. WERNER
